Citation Nr: 1812935	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-19 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than Level IX hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Additionally, 38 C.F.R. § 4.86 provides an alternative method of evaluation of exceptional patterns of hearing impairment.  However, as the evidence in this case does not establish the requisite criteria for use of Table VIA, only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

The Board now turns to the medical evidence of record.  During a July 2013 VA examination conducted in connection with the Veteran's initial service connection claim, an audiogram showed puretone thresholds of  105+, 105+, 105+, and 105+ decibels in the right ear and 40, 40, 55, and 65 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 105 decibels in the right ear and 50 decibels in the left.  Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 96 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level XI in one ear and Level I in the other ear, a 10 percent disability rating is assigned under Table VII.

January 2015 VA treatment records reveal an impression of profound sensorineural hearing loss across all tested frequencies in the right ear and mild to profound sensorineural hearing loss across frequencies in the left ear.  An audiogram showed puretone thresholds of  110, 115, NR, and NR decibels in the right ear and 45, 45, 65, and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 105 decibels in the right ear and 50 decibels in the left.  Speech audiometry revealed speech recognition 94 percent in the left ear.  For the right ear, the examiner noted "CNE" or "Could not evaluate."  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level XI in one ear and Level I in the other ear, a 10 percent disability rating is assigned under Table VII.

During a March 2015 VA examination, an audiogram showed puretone thresholds of  105+, 105+, 105+, and 105+ decibels in the right ear and 40, 45, 65, and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 105 decibels in the right ear and 54 decibels in the left.  Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 96 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level XI in one ear and Level I in the other ear, a 10 percent disability rating is assigned under Table VII.

During a June 2016 VA examination, an audiogram showed puretone thresholds of  105+, 105+, 105+, and 105+ decibels in the right ear and 40, 45, 60, and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 105 decibels in the right ear and 53 decibels in the left.  Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 94 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level XI hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level XI in one ear and Level I in the other ear, a 10 percent disability rating is assigned under Table VII.

In reaching its conclusions, the Board has also considered the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including his difficulty understanding family members and his need to ask them to repeat themselves, as well as his pain and suffering.  The Board sympathizes with the difficulties that the Veteran experiences.  However, as noted above, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and there is currently no probative medical evidence of record which indicates that the Veteran's measurable hearing loss reaches the level of severity required to assign a higher rating.  As the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss, the preponderance of the evidence is against his claim.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).


ORDER

An initial compensable evaluation in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


